[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
A default has been previously entered against the defendants. At this hearing in damages, the court finds that the plaintiffs suffered damages in the sum of $35,000.00. The court further orders that the defendants pay to the plaintiffs their attorney's fees of $3,540.00, together with court costs of $617.00.
Therefore, judgment may enter for the plaintiffs and against the defendants in the total sum of $39,157.00.
Kremski, J.T.R.